     Case 2:20-mj-03721-DUTY Document 8 Filed 08/10/20 Page 1 of 2 Page ID #:16

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


                                  CRIMINAL MINUTES -GENERAL
Case No. ~~ ~'~.S ~ 3 ~2~                                                 Date        ~~
Title         United States v.



Present: The Honorable Gail J. Standish
                 Earlene Carson                                             n/a
                  Deputy Clerk                                    Court Reporter /Recorder
        Attorneys Present for Government:                    Attorneys Present for Defendant:
                         n/a                                                 n/a
Proceedings:            (IN CHAMBERS)ORDER OF DETENTION —SUPERVISED
                        RELEASE ALLEGATION

       The Court conducted a detention hearing pursuant to Federal Rule of Criminal Procedu
                                                                                            re
32.1(a)(6) and 18 U.S.C. § 3143(a)following Defendant's arrest for alleged violations) of
                                                                                          the
terms of Defendant's ❑probation / ❑supervised release.
        The Court finds that
       A.     ❑     Defendant has not carried his/her burden of establishing by clear and
convincing evidence that Defendant will appear for further proceedings as required if released
[18 U.S.C. § 3142(b-c)]. This finding is based on:
                ❑      Lack of bail resources
                       Refusal to interview with Pretrial Services
                O      No stable residence or employment
                ❑      Previous failure to appear or violations of probation, parole, or release
                D      Ties to foreign countries
                       Allegations in petition




MRW-2(5/IS)                           CRIMINAL MINI~TES-GENERAL                                 Page I oft
      Case 2:20-mj-03721-DUTY Document 8 Filed 08/10/20 Page 2 of 2 Page ID #:17

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA


                                  CRIMINAL MINUTES -GENERAL
 Case No.                                                                 Date
 Title         United States v.


       B.     D      Defendant has not carried his/her burden of establishing by clear and
 convincing evidence that Defendant will not endanger the safety of any other person
                                                                                     or the
 community if released [18 U.S.C. § 3142(b-c)]. This finding is based on:

                         Nature of previous criminal convictions
                         Allegations in petition
                         Substance abuse
                 ❑       Already in custody on state or federal offense


                                                         c~~
                                                   ***
      IT IS THEREFORE ORDERED that the defendant be detained pendin
                                                                    g further
proceedings.




MRW-2(5/I S)                           CRIMINAL MINI~TES -GENERAL                       Pape 7 of 7
